KELLOGG, J.
Action by landowners against a farm tenant to recover upon an alleged account stated. An account was presented to the tenant, who said he thought it was correct, but that he would take it home and return with it the next day. Several days thereafter the tenant returned, said the items were correct, but presented several claims in his own favor for credit upon the account, as to which claims the parties disagreed.
An action to recover a balance due upon an account stated is an action upon a contract, express or implied, to pay such balance. It is not sufficient that the parties agree to the correctness of one side of the. account as stated. “An account stated is an account balanced and rendered, with an assent to the balance, expressed or implied, so that the demand is essentially the same as if a promissory note had been given for the balance.” Volkening v. De Graaf, 81 N. Y. 268. There was no assent to the balance shown upon the account. There was no promise to pay any balance, or any sum whatever. There can, therefore, be no recovery herein.
Complaint dismissed.